The opinion of the court was delivered by
Kaul, J.:
The appellant (plaintiff) has filed a motion for rehearing directed at our ruling disallowing interest appearing in the last paragraph of our opinion in the above entitled case (Forrester v. State Farm Mutual Automobile Ins. Co., 213 Kan. 442, 516 P. 2d 173 [decided December 8, 1973]). Appellee has not responded to appellant’s motion.
After consideration, we find the motion should be allowed. Therefore, the paragraph of our opinion referred to is deleted. In its stead we hold that judgment should be entered for appellant in the amount of $10,000.00 with interest thereon at the rate of six percent per annum from November 21, 1971, until judgment is entered. Thereafter, the judgment will bear interest at the legal rate of eight percent per annum.
In all other respects we adhere to our original opinion.